ACCEPTED
                                                                                                                  03-12-00725-CR
                                                                                                                          5208510
                                                                                                       THIRD COURT OF APPEALS
                                                                                                                  AUSTIN, TEXAS
                                                                                                             5/8/2015 11:24:47 AM
                                                                                                                JEFFREY D. KYLE
                                                                                                                           CLERK




                                                                                              FILED IN
                                                                                       3rd COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                   February 24, 2015                   5/8/2015 11:24:47 AM
                                                                                         JEFFREY D. KYLE
         VIA CERTIFIED MAIL RRR                                                                Clerk
         7012 1010 0000 2862 4309

         Mr. Eric Maldonado
         610 South Main
         Lockhart, Texas 78644

         Mr. Maldonado:

         Enclosed please find for your review the Judgment and Memorandum Opinion of the Court of
         Appeals and the accompanying letter in your case.

         Unfortunately, the Court of Appeals has Affirmed the Judgment of the trial court.

         Please be advised that you have the right to file a petition for discretionary review with the Court of
         Criminal Appeals. You have the right to file the petition pro se (on your own without counsel) or
         by an attorney you choose to employ as my employment as counsel only extends through your first
         appeal. The petition for discretionary review must be filed within 30 days after the Judgment was
         rendered and final, unless a motion to extend time has been filed and an extension granted by the
         Court of Criminal Appeals as provided by Texas Rules of Appellate Procedure 10.5(b).

         Your petition for discretionary review is due on or before March 20, 2015.

         Attached please find my motion to withdraw being filed in the court of appeals on this date also.

         If you have any questions regarding this matter, please contact me.

         Sincerely,



         E. Chevo Pastrano, Jr.

         Enclosures:    Judgment and Memorandum Opinion

         ECP:ecpjr




The Pastrano Law Firm, P.C. | 202 Travis Street, Suite 307, Houston, Texas 77002 | phone 713.222.1100 | fax 832.218.7114